DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 4 Jan 2022 has been entered. Claims 1-20 remain pending in the application. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 Jan 2022 and 8 March 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1, 8, 14 and 18 are objected to because of the following informalities:
In Claims 1, 8, 14 and 18 “the cooling liquated” should likely read “the cooling liquid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims as amended recite the limitations “wherein the elastic element is merely configured to be released” and “wherein the cooling liquated is merely decreased”.  These limitations are not sufficiently described in the application as originally filed and therefore result in being new matter. 
Additionally, it is unclear how the intended invention would operate if the elastic element is merely configured to be released.  The Applicant (in the specification at paragraph 49) describes where the spring is compressed when fluid enters the tank chamber.  Therefore, the spring is, as the very least, also compressed in addition to being released.  Therefore, it is unclear how the apparatus would function if the spring was merely released.
Similarly, it is unclear how the intended invention would operate if the cooling liquated (or cooling liquid) is merely decreased.  The Applicant (in the specification at paragraph 49) describes where fluid enters the chamber to compress the fluid and the piston.  Therefore, the liquid is also increased and therefore it is unclear how the apparatus would function if the liquid was only merely decreased.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 14 and 18 recite the newly amended limitations “wherein the elastic element is merely configured to be released” and “wherein the cooling liquated is merely decreased”.  These limitations are unclear because it is unclear what the limitations intend to claim.  The Applicant (in the specification at paragraph 49) describes where the spring is compressed when fluid enters the tank chamber.  Therefore, the spring is, as the very least, also compressed in addition to being released.  The Applicant (in the specification at paragraph 49) describes where fluid enters the chamber to compress the fluid and the piston.  Therefore, the liquid is also increased.  As a result, these limitations are unclear.
For purposes of examination, these limitations will be interpreted as being conditionally dependent on the situation where the fluid leaves the chamber.
	Claims not specifically referenced are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (US 6,390,133) in view of Dorman (US 1,861,154) in further view of Stenquist (US 6,295,813).
Regarding Claim 1, as best understood, Patterson et al disclose a liquid storage tank (Figure 2), the tank comprising: 
a housing (generally at 18); 
a piston (62) in the housing (within 18; Figure 2); 
wherein the piston and the housing define a tank chamber (within the void formed by 54, 42, 50 and 78; the recitation of the actual fluid handled (“and the tank chamber is filled with cooling liquid “) has been given no patentable weight in the apparatus claims, MPEP 2115); 
an elastic element (102) connected with the housing and the piston (Figure 2), and the elastic element is free from contact with the cooling liquid (via seals 90), wherein the elastic element is merely configured to be released (by pushing the piston 62 upwards as seen in Figure 2); and 
an outlet pipe (58) communicating with the tank chamber, 
wherein when the cooling liquid is decreased, the piston compressed the tank chamber such that the elastic element is released (Figure 2), and wherein the cooling liquated is merely decreased (by pushing fluid out the outlet and making the chamber smaller);
but fails to expressly disclose a cover attached to the housing and comprising a support post that extends toward the piston, wherein the piston, the housing, and the cover define a tank chamber and wherein an extension direction of an opening of the outlet pipe is not parallel to a direction of movement of the elastic element.
Dorman teaches a liquid storage tank (Figure 2). The tank comprising: 
a housing (see Annotated Figure A); 
a piston in the housing (14); 

an elastic element (15) connected with the housing and the piston (Figure 2); and 
an outlet pipe (20) communicating with the tank chamber (see Annotated Figure A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson et al to incorporate the teachings of Dorman to provide for a cover attached to the housing and comprising a support post that extends toward the piston, wherein the piston, the housing, and the cover define a tank chamber.  Doing so would be combining prior art elements according to known methods (the tank cover with the support post of Dorman with the apparatus of Patterson et al) to yield predictable results (to provide for a piston stop or seat on the cover).
Stenquist teaches a liquid storage tank (generally at 10) with a housing (30) and a piston (68) and an outlet pipe (46) wherein an extension direction of an opening of the outlet pipe is not parallel to a direction of movement of the elastic element (Figure 1; where the elastic element is disclosed by Patterson et al as along the length of the cylinder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paterson et al as modified by Dorman to incorporate the teachings of Stenquist and provide for wherein an extension direction of an opening of the outlet pipe is not parallel to a direction of movement of the elastic element, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Providing the outlet perpendicular to the elastic element as taught by Stenquist instead of parallel as disclosed by Patterson et al would require merely rearranging parts of the invention and involve only routine skill in the art.


	
    PNG
    media_image1.png
    826
    1106
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 2, Dorman teaches where a length of the support post (see Annotated Figure A) is greater than a distance between the outlet pipe and the cover (Figure 2).  
Regarding Claim 4, Patterson et al disclose all essential elements of the current invention as discussed above except an inlet pipe communicating with the tank chamber.
Dorman teaches an inlet pipe (9) communicating with the tank chamber (see Annotated Figure A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an inlet pipe communicating with the tank chamber, since it has In re Harza, 124 USPQ 378. Here, having two pipes either allows use of the apparatus with two discrete fluids, or allows the tank to be used as a pass though.
Regarding Claim 5, Patterson et al disclose wherein the housing (18) further comprises an upper portion opposite to the cover (the cover taught by Dorman), and the portion has an air vent therein (114 in Figure 2).
Regarding Claim 7, Patterson et al discloses an o-ring (90) surrounding the piston and located between the housing and the piston (Figure 2).  
Regarding Claim 8, Patterson et al disclose a liquid storage tank (Figure 2), The tank comprising: 
a housing (generally at 18); 
a cover (the top portion of 18) attached to the housing (Figure 2); 
a piston (62) in the housing (within 18; Figure 2); 
wherein the piston, the housing, and the cover define a tank chamber (within the void formed by 54, 42, 50 and 78; the recitation of the actual fluid handled (“and the tank chamber is filled with cooling liquid “) has been given no patentable weight in the apparatus claims, MPEP 2115); 
an elastic element (102) connected with the housing and the piston (Figure 2), and the elastic element is free from contact with the cooling liquid (via seals 90), wherein the elastic element is merely configured to be released (by pushing the piston 62 upwards as seen in Figure 2); and 
an outlet pipe (58) communicating with the tank chamber, wherein when the cooling liquid is decreased, the piston compressed the tank chamber such that the elastic element is released (Figure 2), and wherein the cooling liquated is merely decreased (by pushing fluid out the outlet and making the chamber smaller);

Dorman teaches a liquid storage tank (Figure 2). The tank comprising: 
a housing (see Annotated Figure A); 
a cover (see Annotated Figure A) attached to the housing;
a piston in the housing (14) and comprising a support post that extends toward the cover (see Annotated Figure A), wherein the piston, the housing, and the lower cover define a tank chamber (see Annotated Figure A); 
an elastic element (15) connected with the housing and the piston (Figure 2); and 
an outlet pipe (20) communicating with the tank chamber (see Annotated Figure A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson et al to incorporate the teachings of Dorman to provide for where the piston comprises a support post that extends toward the cover.  Doing so would be combining prior art elements according to known methods (the piston with the support post of Dorman with the apparatus of Patterson et al) to yield predictable results (to provide for a piston stop or seat on the cover).
Stenquist teaches a liquid storage tank (generally at 10) with a housing (30) and a piston (68) and an outlet pipe (46) wherein an extension direction of an opening of the outlet pipe is not parallel to a direction of movement of the elastic element (Figure 1; where the elastic element is disclosed by Patterson et al as along the length of the cylinder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paterson et al as modified by Dorman to incorporate the teachings of Stenquist and provide for wherein an extension direction of an opening of the outlet pipe is In re Japikse, 86 USPQ 70.  Providing the outlet perpendicular to the elastic element as taught by Stenquist instead of parallel as disclosed by Patterson et al would require merely rearranging parts of the invention and involve only routine skill in the art.
Regarding Claim 10, Dorman teaches where a length of the support post (see Annotated Figure A) is greater than a distance between the outlet pipe and the cover (Figure 2).  
Regarding Claim 11, Patterson et al discloses where the outlet pipe (58) is connected with the lower cover (Figure 2).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (US 6,390,133) in view of Dorman (US 1,861,154) in further view of Stenquist (US 6,295,813) in further view of Pekarsky (DE 10 2015 106 945 A1).
Regarding Claim 3, Patterson et al, as modified by Dorman teaches all essential elements of the current invention as discussed above except where the housing further comprises a column, the piston further comprises a rod, and two ends of the elastic element are connected with the column and the rod, respectively.  
Pekarsky teaches a tank (Figure 2) with a piston (28) where the piston comprises a rod (see Annotated Figure B) and the housing comprises a column (see Annotated Figure B) and two ends of the elastic element (30) are connected with the column and the rod, respectively (see Annotated Figure B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dorman to incorporate the teachings of Pekarsky to provide for where the housing further comprises a column, the piston further comprises a rod, and two ends of the elastic element are connected with the column and the rod, respectively. Doing so would be combining prior art elements according to known methods (the piston and housing structure of Dorman with the piston and housing structure of Pekarsky) to yield predictable results (to secure the spring within the 
    PNG
    media_image2.png
    633
    747
    media_image2.png
    Greyscale

Annotated Figure B
Claims 6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (US 6,390,133) in view of Dorman (US 1,861,154) in further view of Stenquist (US 6,295,813) in further view of Rago (US 6,267,147).
Regarding Claims 6 and 12, Patterson et al, as modified above teach all essential elements of the current invention as discussed above except wherein the cover and the housing each comprises a screw thread, and the two screw threads are engaged with each other.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Patterson et al, to incorporate the teachings of Rago to provide for wherein the lower cover and the housing each comprises a screw thread, and the two screw threads are engaged with each other.  Doing so would combine prior art elements according to known methods (the housing and cover closure) to yield predictable results (to provide a closure that is secure, but still allows accessibility for repair or cleaning).
Regarding Claim 9, Patterson et al, as modified by Dorman teach all essential elements of the current invention as discussed above but is moot to where the outlet pipe (Col 3, lines 12-18) is connected with a sidewall of the housing.  
Rago teaches a liquid storage tank (Figure 1) with a housing (generally at 1) and an outlet pipe (to 7) connected with a sidewall of the housing (Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for where the outlet pipe is connected with a sidewall of the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (US 6,390,133) in view of Dorman (US 1,861,154) in further view of Stenquist (US 6,295,813) in further view of Paley et al (US 5,353,840).
Regarding Claim 13, Patterson et al, as modified by Dorman teach all essential elements of the current invention as discussed above except a retaining element passing through the lower cover and fixed to the housing.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson et al, as modified by Dorman to incorporate the teachings of Paley et al to provide for a retaining element passing through the lower cover and fixed to the housing.  Doing so would be combining prior art elements according to known methods (the cover connection of Paley et al with the tank of Patterson et al) to yield predictable results (to provide a removable cover, thereby easing access for repair and/or cleaning of the piston).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (US 6,390,133) in view of Rago (US 6,267,147) in further view of Stenquist (US 6,295,813).
Regarding Claim 14, Patterson et al disclose a liquid storage tank (Figure 2), The tank comprising: 
a housing (generally at 18); 
a cover (the top portion of 18) attached to the housing (Figure 2);
a piston (62) in the housing (within 18; Figure 2); 
wherein the piston, the housing, and the cover define a tank chamber (within the void formed by 54, 42, 50 and 78; the recitation of the actual fluid handled (“and the tank chamber is filled with cooling liquid “) has been given no patentable weight in the apparatus claims, MPEP 2115); 
an elastic element (102) connected with the housing and the piston (Figure 2), and the elastic element is free from contact with the cooling liquid (via seals 90), wherein the elastic element is merely configured to be released (by pushing the piston 62 upwards as seen in Figure 2); and 
an outlet pipe (58) communicating with the tank chamber, wherein when the cooling liquid is decreased, the piston compressed the tank chamber such that the elastic element is released (Figure 2), 
but fails to expressly disclose the housing comprising a protrusion and wherein an extension direction of an opening of the outlet pipe is not parallel to a direction of movement of the elastic element.
Rago teaches a liquid storage tank (Figure 1). The tank comprising: 
a housing (generally at 1) comprising a protrusion (17); 
a cover (2) attached to the housing (Figure 1); 
a piston in the housing (3), wherein the piston, the housing, and the lower cover define a tank chamber (14); 
an elastic element (16) connected with the housing and the piston (Figure 1); and 
an outlet pipe (out to 7) communicating with the tank chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson et al to incorporate the teachings of Rago to provide for the housing comprising a protrusion.  Doing so would be combining prior art elements according to known methods (the housing protraction of Rago with the apparatus of Patterson et al) to yield predictable results (to provide for a piston stop or seat on the housing).
Stenquist teaches a liquid storage tank (generally at 10) with a housing (30) and a piston (68) and an outlet pipe (46) wherein an extension direction of an opening of the outlet pipe is not parallel to a direction of movement of the elastic element (Figure 1; where the elastic element is disclosed by Patterson et al as along the length of the cylinder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paterson et al as modified by Dorman to incorporate the teachings of Stenquist and provide for wherein an extension direction of an opening of the outlet pipe is In re Japikse, 86 USPQ 70.  Providing the outlet perpendicular to the elastic element as taught by Stenquist instead of parallel as disclosed by Patterson et al would require merely rearranging parts of the invention and involve only routine skill in the art.
Regarding Claim 15, Rago teaches where a distance between the protrusion and the cover (Figure 1 from 17 to 2) is greater than a distance between the cover and the outlet pipe (from 2 to the pipe out to 7).  
Regarding Claim 16, Patterson et al disclose all essential elements of the current invention as discussed above except wherein the cover and the housing each comprises a screw thread, and the two screw threads are engaged with each other.  
Rago teaches a liquid storage tank (Figure 1) with a housing (generally at 1) and a cover (2) attached to the housing (Figure 1) wherein the cover and the housing each comprises a screw thread, and the two screw threads are engaged with each other (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson et al to incorporate the teachings of Rago to provide for wherein the lower cover and the housing each comprises a screw thread, and the two screw threads are engaged with each other.  Doing so would combining prior art elements according to known methods (the housing and cover closure) to yield predictable results (to provide a closure that is secure, but still allows accessibility for repair or cleaning).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (US 6,390,133) in view of Rago (US 6,267,147) in further view of Stenquist (US 6,295,813) in further view of Paley et al (US 5,353,840).
Regarding Claim 17, Patterson et al, as modified by Rago teach all essential elements of the current invention as discussed above except a retaining element passing through the lower cover and fixed to the housing.  
Paley et al teach a liquid storage tank (Figure 1) comprising a lower cover (16) and a housing (12) where a retaining element (18) passes through the lower cover and fixed to the housing (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson et al, as modified by Rago to incorporate the teachings of Paley et al to provide for a retaining element passing through the lower cover and fixed to the housing.  Doing so would be simple substitution of one known element for another to obtain predictable results (the retainer coupling of Paley et al for the screw coupling of Rago to provide for a removable cover).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (US 6,390,133) in view of Katz et al (US 2,175,121) in further view of Stenquist (US 6,295,813).
Regarding Claim 18, Patterson et al disclose a liquid storage tank (Figure 2), The tank comprising: 
a housing (generally at 18); 
a cover (the top portion of 18) attached to the housing (Figure 2);
a piston (62) in the housing (within 18; Figure 2); 
wherein the piston, the housing, and the cover define a tank chamber (within the void formed by 54, 42, 50 and 78; the recitation of the actual fluid handled (“and the tank chamber is filled with cooling liquid “) has been given no patentable weight in the apparatus claims, MPEP 2115); 
an elastic element (102) connected with the housing and the piston (Figure 2), and the elastic element is free from contact with the cooling liquid (via seals 90), wherein the elastic element is merely configured to be released (by pushing the piston 62 upwards as seen in Figure 2); and 

but fails to expressly disclose wherein when the elastic element is not compressed, a distance between the piston and the cover is greater than a distance between the cover and the outlet pipe and wherein an extension direction of an opening of the outlet pipe is not parallel to a direction of movement of the elastic element.
Katz et al teach a liquid storage tank (Figure 2). The tank comprising: 
a housing (generally at 24); 
a cover (48) attached to the housing (Figure 2); 
a piston (54) in the housing (Figure 2), wherein the piston, the housing, and the lower cover define a tank chamber (50); 
an elastic element (62) connected with the housing and the piston (via 48), wherein when the elastic element is not compressed, a distance between the piston and the lower cover is greater than a distance between the lower cover and the outlet pipe (to 64; Figure 2); and an outlet pipe (to 64) communicating with the tank chamber (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson et al to incorporate the teachings of Katz et al to provide for a retaining element passing through the lower cover and fixed to the housing.  Doing so would be combining prior art elements according to known methods (the cover connection of Katz et al with the tank of Patterson et al) to yield predictable results (to provide for room within the tank).
Stenquist teaches a liquid storage tank (generally at 10) with a housing (30) and a piston (68) and an outlet pipe (46) wherein an extension direction of an opening of the outlet pipe is not parallel to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paterson et al as modified by Dorman to incorporate the teachings of Stenquist and provide for wherein an extension direction of an opening of the outlet pipe is not parallel to a direction of movement of the elastic element, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Providing the outlet perpendicular to the elastic element as taught by Stenquist instead of parallel as disclosed by Patterson et al would require merely rearranging parts of the invention and involve only routine skill in the art.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (US 6,390,133) in view of Katz et al (US 2,175,121) in further view of Stenquist (US 6,295,813) in further view of Pekarsky (DE 10 2015 106 945 A1).
Regarding Claim 19, Patterson et al, as modified by Katz et al teach all essential elements of the current invention as discussed above except where the housing further comprises a column, the piston further comprises a rod, and two ends of the elastic element are connected with the column and the rod, respectively.  
Pekarsky teaches a tank (Figure 2) with a piston (28) where the piston comprises a rod (see Annotated Figure B) and the housing comprises a column (see Annotated Figure B) and two ends of the elastic element (30) are connected with the column and the rod, respectively (see Annotated Figure B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson et al, as modified by Katz et al to incorporate the teachings of Pekarsky to provide for where the housing further comprises a column, the piston further comprises a rod, and two ends of the elastic element are connected with the column and the rod, respectively. Doing so would be combining prior art elements according to known methods (the piston .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al (US 6,390,133) in view of Katz et al (US 2,175,121) in further view of Stenquist (US 6,295,813) in further view of Rago (US 6,267,147).
Regarding Claim 20, Patterson et al, as modified by Katz et al teach all essential elements of the current invention as discussed above except wherein the lower cover and the housing each comprises a screw thread, and the two screw threads are engaged with each other.  
Rago teaches a liquid storage tank (Figure 1) with a housing (generally at 1) and a cover (2) attached to the housing (Figure 1) wherein the cover and the housing each comprises a screw thread, and the two screw threads are engaged with each other (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson et al, as modified by Katz et al to incorporate the teachings of Rago to provide for wherein the lower cover and the housing each comprises a screw thread, and the two screw threads are engaged with each other.  Doing so would combining prior art elements according to known methods (the housing and cover closure) to yield predictable results (to provide a closure that is secure, but still allows accessibility for repair or cleaning).
Response to Arguments
Applicant's arguments filed 4 Jan 2022 have been fully considered but they are not persuasive.
First, Applicant argues that the current prior art of record fails to disclose or teach the newly amended claim limitations.  However, as discussed above and in light of the 112(a) and 112(b) rejections, Patterson et al disclose wherein the elastic element is merely configured to be released (by pushing the piston 62 upwards as seen in Figure 2); and wherein the cooling liquated is merely decreased (by pushing fluid out the outlet and making the chamber smaller).

Additionally, Applicant argues that there is no motivation to combine Stenquist with Patterson et al or Dorman since Stenquist does not include an elastic element.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paterson et al as modified by Dorman to incorporate the teachings of Stenquist and provide for the location and orientation of the outlet pipe extended nonparallel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Providing the outlet perpendicular as taught by Stenquist instead of parallel as disclosed by Patterson et al would require merely rearranging parts of the invention and involve only routine skill in the art.
Next, Applicant argues that the prior art are all directed to hydraulic actuated devices and that the chamber is therefore not only reduced in operation and therefore merely configured to be released.  However, as discussed above and in light of the 112(a) and 112(b) rejections, Patterson et al disclose wherein the elastic element is merely configured to be released (by pushing the piston 62 upwards as seen in Figure 2); and wherein the cooling liquated is merely decreased (by pushing fluid out the outlet and making the chamber smaller).  These devices, in addition to Applicants, need to be filled to be released and are also merely decreased when they are released.
Last, Applicant argues that the rejections of the dependent Claims are also traversed for the same reasons as provided for the independent claims.  Therefore, for the same reasons stated above, these arguments are also unpersuasive.
Therefore, these arguments are unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753